    '-...
'                                                                                                                                                                (£)
    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                                                                          (For Offenses Committed On or After November I, I 987)
                                    v.

                      Benjamin Cortes-De La Cruz                                          Case Number: 3:19-mj-21840

                                                                                          Robert C Schlein
                                                                                          Defendant's Attorney


    REGISTRATION NO. 74791298
    THE DEFENDANT:
     IZl pleaded guilty to count(s) 1 of Complaint
                                              ~~~~~~~~~~~~~~~~~~~~~~~~~~~~




      D was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                   Nature of Offense                                                                     Count Number(s)
    8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                            1

       D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~




       D ~ount(s)                                                                          dismissed on the motion of the United States.
            I

                                                                    IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                   ~ TIME SERVED                                      D                                          days

       IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
       IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Tuesday, May 7, 2019



                                                                                                 y
                                                            _ _ _ _ __                Date of Imposition of Sentence


                    ~ A·~                              F~lED                          I t/11~
     Received
                  DUSM
                                                       MAY 0 7 2019                   /HcMlL{~lOBERTN.
                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                                                                 BLOCK

                                           CLER K, lL"'; . Cl:~T ;;•:-;-;- COU RT
                                         SOUTH ERN ulsrn:cr OF CA.LIF OR NIA
                                         BY                                  DEPUTY
     Clerk's Office Copv                                                                                                                3:19-mj-21840
